MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s request for administrative closure.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). First, administrative closure is not available after entry of a final order of removal. Second, to the extent that petitioner’s motion could be construed as a motion to reopen removal proceedings, the BIA did not abuse its discretion in concluding that petitioner’s third motion to reopen was untimely and number-barred. See 8 C.F.R. § 1003.2(c)(2); Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
*256All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate. The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.